Citation Nr: 0838621	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  03-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in July 2005, with the 
veteran sitting at the Little Rock RO, and Michelle L. Kane, 
a Veterans Law Judge (VLJ), sitting in Washington, DC.  The 
VLJ was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) 
and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In an October 2005 decision, the Board remanded the veteran's 
claim for entitlement to service connection for PTSD, in 
order to obtain additional treatment records, the veteran's 
Social Security Administration (SSA) records, to attempt to 
verify his alleged stressors and, if and only if one of his 
claimed stressors were verified, to schedule the veteran for 
a VA examination.  VAMC treatment records dated from March 
2005 through January 2006 as well as the veteran's SSA 
records were obtained and associated with the claims file.  
Also, in October 2005, the Appeals Management Center (AMC) 
sent a Request for Information to the Joint Services Records 
and Research Center (JSRRC) to attempt to verify the 
veteran's alleged stressors.  None of the veteran's alleged 
stressors were verified, and accordingly a VA examination was 
not scheduled.  Therefore, the Board finds that its remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

In addition, the Board observes that in its October 2005 
remand, the Board stated that based on the fact that specific 
stressor information was received from the veteran in 
connection with his claim to reopen, it appeared that the RO 
was correct to reconsider the merits of the claim and the 
Board would do so also.  Although no formal findings of fact 
or conclusions of law were issued with regard to the issue of 
reopening the veteran's previously denied claim as part of 
that decision, because the Board previously addressed the 
veteran's claim on the merits in the October 2005 decision, 
the issue of whether new and material evidence was submitted 
to reopen the veteran's claim will not be discussed in the 
decision below.  In any event, the decision to reopen the 
claim was fully favorable to the veteran, and as such; a 
defect, if any, was at worst harmless error in that it did 
not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran has not been shown to have PTSD that is 
causally or etiologically related to a verified in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the Board notes that initially, in April 
2001, the veteran was sent a letter which defined new and 
material evidence and informed him that such evidence was 
required to reopen his previously denied claim for service 
connection for PTSD.  In addition, a July 2001 letter 
informed him of additional information that was needed for 
his PTSD claim.

However, the Board finds that the VCAA duty to notify was 
satisfied by letters sent to the veteran in September 2004 
and November 2005.  Although the September 2004 and November 
2005 letters addressed all required notice elements, they 
were not sent prior to the initial unfavorable decision by 
the AOJ.  However, the Board observes that subsequently, in 
March 2005, June 2005 and May 2008, supplemental statements 
of the case (SSOC) were issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of the 
required notice elements in this case is not prejudicial.  
See Sanders v. Nicholson, 487 F.3d 881 (2007) petition for 
cert. filed _ U.S.L.W._(March 21, 2008) (No. 07A588).  In 
addition, the fact that the notice letters did not address 
either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and SSA records.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

The Board concludes that an examination is not needed in this 
case.  Although the veteran was previously diagnosed with 
PTSD, there is no competent evidence of record verifying any 
of the veteran's claimed stressors, and as such a VA 
examination would not assist the veteran in substantiating 
his claim.  See 38 C.F.R. § 3.304(f) (2007) (service 
connection for PTSD requires, inter alia, a link, established 
by medical evidence, between current symptoms and a 
[verified] in-service stressor).  Accordingly, no examination 
is necessary in this case.  The Board, therefore, finds that 
the VCAA duty to assist has also been satisfied.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e. DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f)(1) (2007).

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  
Although the veteran noted that he had a history of 
depression on his September 1985 Report of Medical History, 
the veteran's service medical records are negative for any 
complaints or treatment for PTSD.  See 38 C.F.R. § 3.303(d) 
(2007).  The veteran does not claim that he was diagnosed 
with or received treatment for PTSD during active military 
service.

VA treatment records dated from May 1999 indicate that the 
veteran suffers from a variety of psychiatric conditions.  As 
a result of these conditions, the veteran was hospitalized at 
the VAMC Chicago from May 1999 to June 1999.  His diagnoses 
included psychosis not otherwise specified, PTSD (noted in 
June 1999 to be observed but not proven), chronic 
schizophrenia (also noted in June 1999 to be observed but not 
proven) and depression, not otherwise specified.  The veteran 
was again hospitalized in July 1999, complaining of auditory 
hallucinations of his dead mother's voice and hearing other 
threatening voices.  Again, in August 1999, the veteran was 
diagnosed with PTSD.  At that time, the examiner noted that 
the veteran's diagnoses remained complicated, as he had 
several Axis I disorders.  The August 1999 physician stated 
that it was very clear that the veteran' psychiatric 
disorder, including psychotic disorder, appeared to have 
developed during his years of military service.  However, the 
physician based this conclusion on the veteran's report and 
reports from the veteran's family.  In November 1999, the 
same physician reiterated that his data gathering suggested 
that the veteran's disability began while he was in the 
service.  In April 2000, the RO denied the veteran's claim 
for PTSD based on the fact that there was no evidence that 
the above-cited VAMC physician reviewed the veteran's claims 
file or service records and that there was no objective 
verification that the veteran's symptoms began during 
service.  The veteran's claim was again denied in a May 2002 
RO decision because the veteran's alleged stressors could not 
be verified.

The medical evidence of record subsequent to the May 2002 
rating decision does not diagnose the veteran with PTSD.  The 
veteran was hospitalized from January to February 2003 and 
from May to June 2003.  The veteran's February 2003 discharge 
summary diagnosed the veteran with bipolar disorder, manic 
with psychotic features.  The veteran's June 2003 discharge 
summary diagnosed the veteran with major depression, 
recurrent, severe, with psychotic features; nicotine 
dependence; and a history of alcohol and cannabis abuse.  
Importantly, the most recent medical evidence of record is 
negative for any diagnosis of PTSD.  The veteran's most 
recent VAMC treatment records, dated from March 2005 to 
January 2006, clearly establish that the veteran suffers from 
chronic paranoid schizophrenia.  However, in a recent 
decision, the Court held that the requirement of a current 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim.  McClain v. Nicholson, 21 
Vet. App. 319, 312 (2007).  Thus, a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim.  Id.

Nonetheless, service connection is still not warranted in 
this case because the veteran's alleged stressors have not 
been verified.  Although the veteran's DD 214 indicates that 
his military occupational specialty (MOS) was as an 
Infantryman, a review of the veteran's personnel file does 
not contain any evidence of combat participation nor combat 
medals received.  Therefore, the veteran's lay testimony 
alone is insufficient to establish the occurrence of his 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(1) 
(2007).

In this case, the veteran has claimed several stressful 
incidents during service, to include harassment by a 
sergeant, witnessing the death of three North Koreans, being 
under light fire in the demilitarized zone (DMZ) in North 
Korea and injuries to a fellow soldier, D.H., in a fire fight 
on Christmas Eve in December 1983.  [The Board notes that in 
his November 1999 statement and at his personal hearing in 
July 2005, the veteran stated that the alleged incident 
occurred in December 1984.  However, the veteran's personnel 
records indicate that he served in Korea from April 1983 to 
April 1984.  Thus, the Board presumes, without deciding, that 
the veteran meant to refer to December 1983 in the above 
statements].  As noted above, because the veteran did not 
participate in combat with the enemy, the record must contain 
service records or other independent credible evidence to 
corroborate his testimony as to the alleged stressors.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In October 
2005, the Board remanded the veteran's claim to attempt to 
verify his claimed stressors with the JSRRC.  

However, a June 2007 response from the JSRRC stated that they 
were unable to locate any unit records submitted for the time 
period that the veteran was assigned.  The Chronology of 
Provocations in the DMZ by North Korea submitted by the 
Center for Military History did not record the incidents 
described by the veteran.  The response also stated that the 
Department of Defense Casualty Files were reviewed (but were 
incomplete), for Korea from July 1983 through July 1984 with 
negative results.  There was a Marine injured, non-hostile 
accident, in March 1984 in Korea.  The response then provided 
that if the veteran was able to provide the complete unit 
designation of the wounded soldier, further research would be 
possible.  A July 2007 letter informed the veteran of the 
JSRRC's response; however the veteran did not provide any 
additional information subsequent to this response.  

Furthermore, the veteran has not submitted any other evidence 
corroborating his claimed stressors.  The Board does observe 
a June 2008 statement in which the veteran requested that the 
AMC interview several named veterans who could verify his 
claimed stressors.  However, in this regard, the Board notes 
that the veteran was advised in several VCAA notice letters 
of the information that he was to provide and that VA would 
provide, and that it was ultimately his responsibility to 
make sure VA received all evidence that was not in the 
possession of a Federal department or agency.  See 38 C.F.R. 
§ 3.159; September 2004 and November 2005 VCAA notice 
letters.  Here, the veteran did not provide the named 
veterans' current addresses or contact information.  The 
Board notes that VA does not maintain a database of contact 
information for all veterans.  Thus, because the veteran did 
not provide VA with such information in this case, VA could 
not contact the above-named veterans in order to inquire if 
they had any information that would possibly assist in 
substantiating the veteran's claim.  

The Board also observes an article submitted by the veteran 
at his July 2005 hearing.  The article states that in 1984, 
one South Korean and three North Korean soldiers were killed 
in a gun battle when a Soviet translator attempted to defect 
by crossing the DMZ into South Korea.  However, the article 
does not provide a more specific time period, such as what 
month in 1984 the incident happened.  Thus, there is no 
evidence that the veteran was in North Korea at the time of 
the incident described.  As noted above, the veteran 
testified that the incident occurred in December 1984; 
however, as was also noted above, the veteran's personnel 
records indicate that he was not in Korea in December 1984.  
Accordingly, the Board finds that this article is of little 
probative value.

Therefore, because there is no corroborating evidence of 
record to verify the veteran's claimed stressors, the Board 
finds that service connection for PTSD cannot be granted.  
38 C.F.R. § 3.304(f). 

Lastly, the Board does acknowledge the above cited opinion by 
the VAMC treating physician, who stated that that the 
veteran's psychiatric disability, to include PTSD, began 
while he was in service.  However, the treating physician did 
not give any supporting rationale for this conclusion, and as 
noted above, he did not review the veteran's claims file or 
service records.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
Therefore, the Board finds this opinion to be of low 
probative value.

Although the veteran may sincerely believe that his PTSD was 
caused by his claimed stressors during active service, the 
veteran, as a lay person, is not competent to testify that 
his current PTSD was caused by his military service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In sum, the veteran's claim for service connection for PTSD 
cannot be granted because his claimed in-service stressors 
have not been verified by any corroborating evidence.  Absent 
a verified in-service stressor and a medical nexus between 
such a verified in-service stressor and a current diagnosis 
of PTSD, service connection for PTSD must be denied.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for PTSD is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


